
	
		III
		111th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2009
			Mr. McCain (for himself,
			 Mr. Lieberman, Mr. Graham, Mr.
			 Brownback, Mr. Kyl,
			 Mr. Bunning, and
			 Mr. Cornyn) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for all Iranian citizens
		  who embrace the values of freedom, human rights, civil liberties, and rule of
		  law, and for other purposes.
	
	
		That the Senate—
			(1)expresses its support for all Iranian
			 citizens who embrace the values of freedom, human rights, civil liberties, and
			 rule of law;
			(2)condemns the ongoing violence against
			 demonstrators by the Government of Iran and pro-government militias, as well as
			 the ongoing government suppression of independent electronic communication
			 through interference with the Internet and cellphones; and
			(3)affirms the universality of individual
			 rights and the importance of democratic and fair elections.
			
